Opinions of the United
2003 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


5-22-2003

USA v. Forrest
Precedential or Non-Precedential: Non-Precedential

Docket 02-2372




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2003

Recommended Citation
"USA v. Forrest" (2003). 2003 Decisions. Paper 538.
http://digitalcommons.law.villanova.edu/thirdcircuit_2003/538


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2003 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                 NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT

                                 _________________
                                      02-2372
                                    __________

                            UNITED STATES OF AMERICA

                                           v.

                                 ALANDA FORREST,
                                 aka EARL FORREST;
                                aka EARL ORLANDO;
                                aka EARL HOWARD;
                                  aka ALANSO LAW;
                                aka LANCE FORREST
                                            Alanda Forrest, Appellant
                                 ________________

             ON APPEAL FROM THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEW JERSEY

                             (Dist. Court No. 00-cr-00385-8)
                     District Judge: Honorable Stephen M. Orlofsky
                                    _______________

                             Argued on February 11, 2003

      BEFORE:       ALITO and McKEE, Circuit Judges, and SCHWARZER,* Senior
                    District Judge

                             (Opinion Filed: May 22, 2003)

                                        MARK W. CATANZARO (ARGUED)
                                        Blason IV - Suite 208
                                        513 S. Lenola Road


      *
       The Honorable William W Schwarzer, Senior United States District Judge for the
Northern District of California, sitting by designation.
                                           Moorestown, NJ 08057

                                           Counsel for Appellant Alanda Forrest

                                           CHRISTOPHER J. CHRISTIE
                                           United States Attorney
                                           GEORGE S. LEONE
                                           Chief, Appeal Division
                                           MICHAEL MARTINEZ (ARGUED)
                                           Assistant U.S. Attorney
                                           Office of the United States Attorney
                                           970 Broad Street
                                           Newark, NJ 07102

                                           Counsel for Appellee

                                    _______________

                                OPINION OF THE COURT
                                   _______________

PER CURIAM:

              Alanda Forrest (“Forrest”) pled guilty to two counts of a superseding

indictment charging knowing and intentional use of a telephone to facilitate the distribution

of cocaine and cocaine base, in violation of 21 U.S.C. §§ 843(b) and 843(d)(1) and 18

U.S.C. § 2. Forrest was sentenced to imprisonment for a term of forty-eight months on

each of the counts, to run consecutively and to be followed by a term of supervised release

of one year. The remaining counts were dismissed.

              Counsel for Forrest has filed a brief pursuant to Anders v. California, 306

U.S. 738 (1967), representing that a conscientious review of the record failed to disclose

any nonfrivolous issues for review and requesting permission to withdraw.


                                             -2-
                Forrest filed a brief pro se raising five issues:

                1. He contends that his plea to Count Three lacked a factual basis. That

Count charged him with using a telephone on March 1, 2000, to facilitate the distribution

of cocaine and cocaine base. At his plea hearing, Forrest specifically admitted that on

March 1, 2000, he used a telephone to arrange a meeting for delivery of a quantity of

cocaine base.

                2. He contends that his sentence violated Apprendi v. New Jersey, 530 U.S.

466 (2000), by making a drug determination on a preponderance of the evidence standard.

Apprendi does not apply because the drug quantity the District Court found—and to which

Forrest stipulated—did not increase the sentence to a degree exceeding the prescribed

statutory maximum of four years for the offense to which he pled.

                3. He contends that the District Court’s drug quantity determination was

erroneous. The quantity the District Court determined–more than twenty grams but less

than thirty-five grams of cocaine base–was the quantity to which Forrest stipulated in his

plea agreement. That stipulation is binding on him. See United States v. Cianci, 154 F.3d

106, 110 (3d Cir. 1998).

                4. He contends that the District Court should have awarded a three-level

reduction for acceptance of responsibility. The sentence the Court imposed—based on an

offense level of twenty-five—included a three-level reduction for acceptance of

responsibility. The appeal is barred, moreover, by Forrest’s waiver of his right to appeal the

District Court’s determination of his offense level if the total offense level determined by

                                                -3-
the District Court did not exceed twenty-five.

              5. He contends that defense counsel was constitutionally ineffective.

Because Forrest’s claim does not fall within a narrow exception, the claim is not

appropriately raised on direct appeal. United States v. Haywood, 155 F.3d 674, 678 (3d

Cir. 1998).

              On this record, we find no nonfrivolous issues. We will grant defense

counsel’s motion to withdraw and affirm the judgment.




                                            -4-